 Case 2:20-cr-00326-JFW Document 203 Filed 08/16/21 Page 1 of 5 Page ID #:2139




 1   CUAUHTÉMOC ORTEGA (Bar No. 257443)
     Federal Public Defender
 2   CAREL ALÉ (Bar No. 283717)
     (Email: carel_ale@fd.org)_
 3   CHARLES SNYDER (Bar No. 287247)
     (Email: charles_snyder@fd.org)
 4   ADAM OLIN (Bar No. 298380)
     (Email: adam_olin@fd.org)
 5   Deputy Federal Public Defenders
     321 E. 2nd Street
 6   Los Angeles, California 90012
     Telephone: (213) 894-5186
 7   Facsimile: (213) 894-0081
 8   Attorneys for Defendant
     JOSÉ LUIS HUIZAR
 9
                              UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11
                                    WESTERN DIVISION
12
13   UNITED STATES OF AMERICA,                     Case No. 20-CR-326-JFW-1
14               Plaintiff,                        UNOPPOSED EX PARTE
                                                   APPLICATION FOR ORDER TO
15         v.                                      ALLOW INTERNATIONAL
                                                   TRAVEL AND TEMPORARY
16   JOSÉ LUIS HUIZAR,                             MODIFICATION OF BOND
                                                   CONDITIONS; DECLARATION OF
17               Defendant.                        COUNSEL
18
19         Defendant José Luis Huizar, through his attorneys of record, Deputy Federal
20   Public Defenders Carel Alé, Charles Snyder, and Adam Olin, seeks an order temporarily
21   modifying the conditions of release to allow him to travel internationally for 10 days.
22   The purpose is for Mr. Huizar to attend religious ceremonies in Zacatecas, Mexico, that
23   are important to his Catholic faith. Mr. Huizar seeks the temporary modification of the
24   conditions of his bond as further explained below.
25   //
26   //
27   //
28   //
     //
 Case 2:20-cr-00326-JFW Document 203 Filed 08/16/21 Page 2 of 5 Page ID #:2140




 1         The United States Pretrial Services Office and the government do not oppose this
 2   request.
 3                                        Respectfully submitted,
 4                                        CUAUHTÉMOC ORTEGA
                                          Federal Public Defender
 5
     DATE: August 16, 2021             By /s/ Carel Alé
 6                                       CAREL ALÉ
 7                                       Deputy Federal Public Defender

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
 Case 2:20-cr-00326-JFW Document 203 Filed 08/16/21 Page 3 of 5 Page ID #:2141




 1                              DECLARATION OF CAREL ALÉ
 2         I, Carel Alé, hereby state and declare as follows:
 3         1.     I am a Deputy Federal Public Defender in the Central District of California
 4   appointed to represent José Luis Huizar in the above-entitled action.
 5         2.     Mr. Huizar travels annually to his hometown in Zacatecas, Mexico to
 6   worship at three religious sites important to his Catholic faith.
 7         3.     Mr. Huizar’s mother, Isidra Huizar, and sister, Gloria Galvan, plan to travel
 8   to Zacatecas, Mexico in late August or early September to visit these religious sites. Mr.
 9   Huizar would like to complete his annual pilgrimage to these sites along with his mother
10   and sister. His expenses would be paid by his mother.
11         4.     Mr. Huizar has been on pretrial release since June 23, 2020. (ECF No. 6.)
12         5.     Trial is currently set for May 24, 2022. (ECF No. 187.)
13         6.     Mr. Huizar’s bond conditions restrict his travel to the Central District of
14   California. (ECF No. 14.)
15         7.     Mr. Huizar surrendered his passport to U.S. Pretrial Services on June 23,
16   2020. (ECF No. 13.)
17         8.     Mr. Huizar seeks permission to temporarily modify the conditions of his
18   pretrial release to allow him to travel to Mexico to visit religious sites where he attends
19   annual religious ceremonies.
20         9.     Mr. Huizar’s sister, Ms. Galvan, is willing to take third-party custody of Mr.
21   Huizar during the trip and execute an Affidavit of Third-Party Custodian, CR-31 form. I
22   have discussed with her the responsibilities of being a third-party custodian and believe
23   she understands those responsibilities.
24         10.    On August 10, 2021, I spoke with Pretrial Services Officer Erika Pimentel
25   to obtain her position on this request. Officer Pimentel advised me that Mr. Huizar is in
26   compliance with the conditions of his pretrial release and that U.S. Pretrial Services does
27   not oppose this request.
28
                                                   3
 Case 2:20-cr-00326-JFW Document 203 Filed 08/16/21 Page 4 of 5 Page ID #:2142




 1         11.    Officer Pimentel also advised that if the Court authorized Mr. Huizar to
 2   obtain and be in possession of his passport, Mr. Huizar should be ordered to surrender
 3   the passport to U.S. Pretrial Services within 24 hours of his return.
 4         12.    On August 10, 2021, I spoke with Assistant United States Attorney Mack
 5   Jenkins about this request.
 6         13.    On August 13, 2021, AUSA Jenkins advised that he spoke with Ms. Galvan
 7   and was satisfied that she understood and accepted her responsibilities as a third-party
 8   custodian. The government also advised that it did not oppose this request with the
 9   addition of a condition requiring the Huizar children’s passports to be surrendered to
10   defense counsel prior to and during the time of Mr. Huizar’s travels.
11         14.    Accordingly, Mr. Huizar proposes the following temporary modifications
12   to the conditions of his bond to allow him to travel internationally:
13         (a)    Removal of the condition restricting travel to the Central District of
14                California;
15         (b)    Additional condition allowing Mr. Huizar to obtain his passport from U.S.
16                Pretrial Services and requiring him to re-surrender it to U.S. Pretrial
17                Services within 24 hours of his return;
18         (c)    Additional condition allowing Mr. Huizar to travel internationally,
19                specifically to Mexico, for ten days;
20         (d)    Additional condition requiring Mr. Huizar’s sister, Gloria Galvan, to take
21                third-party custody of Mr. Huizar during the time Mr. Huizar is outside of
22                the Central District of California, and to execute and file an Affidavit of
23                Third-Party Custody, CR-31 form; and
24   //
25   //
26   //
27   //
28   //
                                                   4
 Case 2:20-cr-00326-JFW Document 203 Filed 08/16/21 Page 5 of 5 Page ID #:2143




 1         (e)   Additional condition requiring Mr. Huizar to surrender his children’s
 2               passports to defense counsel prior to any travel.
 3
 4         I declare under penalty of perjury of the laws of the United States of America that
 5   the foregoing is true and correct to the best of my knowledge.
 6
 7   DATED: August 16, 2021                /s/ Carel Alé
 8                                         CAREL ALÉ
                                           Deputy Federal Public Defender
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 5
